Citation Nr: 0001359	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-41 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to service connection for disability 
manifested by elevated glucose and cholesterol levels.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The veteran, after completing more than 20 years of active 
military service, retired in June 1991.

This case was previously before the Board in May 1996.  At 
that time two increased rating issues were denied, and 
additional development was requested for the issues shown 
above.  The case has been returned to the Board for further 
appellate consideration.  The Board notes that the veteran's 
erectile problem was originally characterized as a claim for 
service connection for impotence.  Although the RO 
characterized the issue as loss of erectile power in the 
April 1999 supplement statement of the case (SSOC), for 
reasons set forth below, the Board will address the issue of 
service connection for impotence.  

In the course of this appeal the veteran moved from Texas to 
Virginia.  In April 1993 he was informed by letter that a 
Texas Veterans Commission (TVC) representative was not 
located in the current (Virginia) RO, and that he must either 
revoke TVC and appoint a representative recognized by the 
Virginia RO, or his appeal would be delayed while his claims 
file was sent to Texas for review.  The veteran did not 
respond, and the TVC continues to be his representative in 
this appeal.

By rating action in April 1999, the service-connected 
hypertension was shown to include erectile dysfunction, and 
the 20 percent evaluation was continued.  The veteran was 
informed of this determination later in April 1999, and there 
is no notice of disagreement (NOD) in file to the April 1999 
decision.  38 C.F.R. §§ 20.200, 20.201 (1999).

The issue of service connection for disability manifested by 
elevated glucose and cholesterol levels is the subject of a 
remand contained herein.



FINDINGS OF FACT

1.  There is no competent medical evidence of a clinical 
diagnosis of impotence; he has some loss of erectile power 
associated with hypertension medication.  

2.  The service-connected hypertension, with erectile 
dysfunction, is rated 20 percent.


CONCLUSION OF LAW

The appellant's claim for service connection for impotence is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Impotence

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.


Factual Background

Service medical records show that the veteran was treated for 
hypertension for many years in service, with medication.  In 
the 1980's he was seen for complaints of impotence, and in 
December 1988 it was noted that he had impotence for 8 years, 
of unknown etiology.

The veteran's original claim for disability benefits in 
August 1991 noted impotence from 1982 to the present.

VA examination in September 1991 did not include any special 
evaluation or testing for impotence.  

A rating action in October 1991 granted service connection 
for hypertension, rated 20 percent, code 7101.  

Clinic records from a service medical facility, variously 
dated in 1991 and 1992, show a laboratory study for 
testosterone, with a finding of 4.6 ng/ml (male normal range 
2.7-10.7 ng/ml).  In January 1992 it was noted that the 
veteran had "impotence" secondary to BP (blood pressure) 
medications.  Also in January 1992 there were assessments of 
erectile dysfunction, poorly sustained erection.  In March 
1992, it was noted that he continued with erectile problem.  
The assessment was organic "impotence."  In April 1992 he 
was seen for further evaluation of "impotence."  He was 
seen by a urologist and prolactin and testosterone were 
within normal limits.  It was recorded that was able to get 
nocturnal erections but was unable to sustain erection for 
more than 3 to 5 minutes for intercourse.  He was positive 
for nocturnal emissions.  The assessment was questionable 
impotence, psychogenic versus organic.  Rigiscan was 
performed in April 1992, and in May 1992 it was recorded that 
the rigiscan was normal, and the veteran was able to have 
intercourse, however his penis was not as rigid.  There was 
retirement stress in his life.  The assessment was 
questionable erectile dysfunction, may be part of normal 
aging compounded by social stress.  

The veteran in his December 1992 substantive appeal pointed 
out that his service medical records showed that blood 
pressure medication caused his "impotence" problem, that 
the impotence is a side effect of his high blood pressure 
medication, and that he did not consider his age (44) to be 
the main cause of his impotence.  

During a May 1993 VA examination it was recorded that the 
veteran reported that his erections were not quite as good as 
they were when he was a younger man; however he still had 
intercourse at regular intervals with satisfactory orgasms.  
Objective examination was without pertinent findings.  The 
diagnosis was no genitourinary disease.  

Per the May 1996 remand, the veteran was provided 
genitourinary examination by the VA in April 1998.  It was 
noted that the veteran reported having loss of sexual 
function when he started on medication for his hypertension.  
Since changing to Vasotec and Esidrix, there had been slight 
improvement.  The diagnosis was "impotence" due to 
hypertension medication.  Urology evaluation, also in April 
1998, showed no endocrine, neurological or psychological 
abnormality noted.  He was noted to have hypertensive 
cardiovascular disease.  It was recorded that vaginal 
penetration with ejaculation was possible but he had 
inadequate rigidity.  Physical examination was negative.  The 
diagnosis was erectile dysfunction due to hypertensive 
cardiovascular disease.  

A rating action in April 1999 showed the veteran's service-
connected hypertension to be with erectile dysfunction, and 
the 20 percent evaluation was continued, Code 7101.


Analysis

The veteran's claim for disability manifested by some loss of 
erectile function is complicated by the use of both the terms 
impotence and erectile dysfunction in the record.  For the 
sake of clarity, the Board will use the STEDMAN'S MEDICAL 
DICTIONARY, 26th Edition, definition of impotence: inability 
of the male to achieve and/or maintain penile erection and 
thus engage in copulation; a manifestation of neurological, 
vascular, or psychological dysfunction.  The term erectile 
dysfunction on the other hand will be used to connote some 
loss of erectile function, without complete inability to 
achieve or maintain penile erection and engage in copulation.  

In view of these definitional distinctions, the Board finds 
that the grant of service connection for erectile dysfunction 
in April 1999 did not completely dispose of the veteran's 
claim, as it arguably still denied a claim for service 
connection for impotence.   Thus, the remaining question 
before the Board is whether the veteran has a disability due 
to impotence that is causally related to injury or disease of 
service origins.  

Simply stated, the veteran is not impotent, as he is able to 
achieve an erection and copulate.  Although the term 
impotence has been used at times, both during service and as 
recently as the April 1998 examination it has been clinically 
reported that he was able to achieve vaginal penetration and 
ejaculation.  Thus, under the definition set forth above, the 
veteran is not "impotent."  This is not to dispute that the 
veteran does have disability due to some loss of rigidity, 
and this dysfunction has been linked by competent medical 
evidence to medication he uses for his service connected 
hypertension.  This erectile dysfunction due to hypertensive 
cardiovascular disease properly has been service connected.  
It has never been shown clinically that the veteran is, in 
the strict sense of the word, impotent.  In view of the 
specific facts of this case, the Board would rule first that 
there no adequate clinical diagnosis of impotence in the 
record.  Therefore, since there is no adequate diagnosis of a 
current disability due to impotence, the first element of a 
well-grounded claim has not been satisfied, as there is no 
competent medical evidence of current disability due to 
impotence.  See Rabideau.

In evaluating the veteran's claim the Board has reviewed 
38 C.F.R. § 3.350, special monthly compensation ratings, and 
specifically loss of use of a creative organ.  Neither 
erectile dysfunction nor impotence is covered under 38 C.F.R. 
§ 3.350.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).

In the alternative, even if the Board assumed that the use of 
the term impotence in the record during service and post 
service is sufficient to establish a well-grounded claim, on 
the merits the claim would be denied.  The Board finds that 
the most recent clinical evidence is overwhelming that the 
veteran has erectile dysfunction, not actual impotence of 
service origins.  


ORDER

Service connection for impotence is denied.


REMAND

Service medical records show that in December 1979 the 
veteran underwent evaluation after an abnormal glucose 
tolerance test (GTT).  It was concluded that the mildly 
abnormal GTT did not qualify for diabetes mellitus either by 
US Public Service criteria or Fajans and Conn's criteria.  On 
annual examination in November 1980, the cholesterol level 
was elevated.  The veteran's glucose level was elevated, 
based on the published limits, on testing in July 1988 but 
within normal limits in October 1988.  Testing in May 1990 
showed elevated cholesterol and normal glucose levels.  
Testing in May and June 1990 showed glucose to be within the 
limits of normal.  The veteran continued to have elevated 
cholesterol for the remainder of his time in service.  

Test results associated with VA examination in September 1991 
showed glucose and cholesterol to be within the published 
limits of normal.  Outpatient clinic records, associated with 
treatment at a service medical facility, from August 1991 to 
May 1992, show diagnosis of and treatment for hyperlipidemia.  
The status of any hyperlipidemia was not clear to the Board, 
nor was it clear whether there is any relationship between 
the elevated cholesterol levels and occasional elevated 
glucose levels, and the hyperlipidemia for which the veteran 
had been treated post-service.  Consequently, the directed in 
the May 1996 remand that the veteran's claims folder in it's 
entirety be reviewed by an appropriate specialist in order to 
provide a medical opinion concerning hyperlipidemia, 
hypercholesterolemia and elevated glucose levels.  The Board 
can find no record that this was accomplished.  This failure 
to fully comply with the Board's instructions is 
unacceptable, as the Court recently held in Stegall v. West, 
11 Vet. App. 268 (1998) that:

...a remand by this Court or by the Board confers on 
the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We 
hold further that a remand by this court or the 
Board imposes upon the Secretary of [VA] a con 
concomitant duty to ensure compliance with the 
terms of the remand....Finally, we hold also that 
where, as here, the remand orders of the Board or 
this court are not complied with, the Board itself 
errs in failing to ensure compliance....The Court 
takes this opportunity to remind the Secretary that 
he holdings of this decision are precedent to be 
followed in all cases presently in remand status.

This case is remanded for actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should contact the veteran to 
determine if he would like to appoint a 
representative, other that the Texas 
Veterans Commission, now that he is 
residing in Virginia.

3.  The RO should have an appropriate 
specialist review the claims folder in 
it's entirely in order and a copy of this 
remand in order to provide a medical 
opinion as to whether the veteran does in 
fact have hyperlipidemia, and if so, 
whether it is a symptom of some other 
underlying disorder or whether it is 
itself a disability.  If hyperlipidemia 
is a separate a disorder, the Board 
requests and opinion as whether there is 
any relationship between the 
hypercholesterolemia and/or elevated 
glucose levels in service and the 
reported post-service hyperlipidemia, and 
the date of onset of hyperlipidemia.  A 
complete rationale for any opinion 
expressed must be provided.  If an 
opinion can not be provided without 
resort to speculation, the examiner 
should so note.  If additional testing or 
examination is required, it should be 
performed.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals







